--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

            THIS AGREEMENT made as of August 30, 2019 between Scott E. Huckins
(the “Executive”) and SunOpta Inc., a corporation existing under the laws of
Canada (the “Company”);

            WHEREAS effective as of September 3, 2019 (the “Effective Date”),
the Company wishes to employ the Executive as the Chief Financial Officer of the
Company pursuant to the terms and conditions set forth in this Agreement and the
Executive wishes to be employed by the Company on such terms and conditions;

            NOW, THEREFORE, in consideration of the mutual covenants, promises
and obligations set forth herein, the parties agree as follows:

ARTICLE 1
TERM


            The Executive’s employment hereunder shall be effective as of the
Effective Date and, subject to Article 5, shall be for an indefinite term ending
on the Termination Date (the “Employment Term”).

ARTICLE 2
POSITION AND DUTIES


2.1      Position.

            The Executive shall serve as the Chief Financial Officer of the
Company, at all times reporting to the Chief Executive Officer (the “CEO”). In
such position, the Executive shall have such duties, authority and
responsibility as shall be determined from time to time by the CEO, which
duties, authority and responsibility are consistent with the Executive’s
position. The Executive shall be an officer of the Company and, if requested,
also serve as an officer or director of any affiliate of the Company. Within ten
(10) days of the Effective Date, the Executive and the Company will enter into a
director and officer indemnification agreement in the Company’s standard form.

2.2      Duties.

            During the Employment Term, the Executive shall devote his full
business time and attention to the performance of the Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise except as agreed to in advance by the Company in
writing. Notwithstanding the foregoing, the Executive will be permitted to, with
the prior written consent of the Company, act or serve as a director, trustee or
committee member of any type of business, civic or charitable organization, not
to exceed one other corporate entity board, as long as such activities are
disclosed in writing to the Company in accordance with the Company's Code of
Conduct, and do not interfere with the performance of the Executive's duties and
responsibilities to the Company.

--------------------------------------------------------------------------------

ARTICLE 3
PLACE OF PERFORMANCE


            The principal place of the Executive’s employment shall be the
Company’s U.S. head office currently located in Edina, Minnesota; provided that,
the Executive may be required to travel on Company business during the
Employment Term.

ARTICLE 4
COMPENSATION


4.1      Base Salary.

            Commencing as of the Effective Date, the Company shall pay the
Executive an annual rate of base salary of US$550,000, in periodic installments
in accordance with the Company’s customary U.S. payroll practices, but no less
frequently than monthly. The Executive’s base salary shall be reviewed annually
by the Company and the Company may, but shall not be required to, increase the
base salary during the Employment Term. The Executive’s annual base salary, as
in effect from time to time, is hereinafter referred to as “Base Salary”.

4.2      Annual Bonus.

            (a)        The Executive shall have the opportunity to earn an
annual bonus (the amount actually earned, the “Annual Bonus”) equal to 75% of
Base Salary (the amount available to be earned, the “Target Bonus”), based on
the achievement of annual performance goals established by the Board of
Directors of the Company (the “Board”).

            (b)        Except as otherwise provided in Article 5, (i) the Annual
Bonus (including the Target Bonus) will be subject to the terms of the Company
annual bonus plan under which it is granted, as such plan may be adopted and
revised prospectively from time to time by the Board, and (ii) in order to be
eligible to receive an Annual Bonus, the Executive must be employed by the
Company on the date that Annual Bonuses are paid to other similarly situated
executives of the Company. For this purpose, the Executive’s employment is
deemed to cease on the Termination Date (as defined in Section 5.7) .

4.3      Signing Bonus.

            The Company shall pay the Executive a lump sum cash signing bonus of
$225,000 (the "Signing Bonus") within thirty (30) days following the Effective
Date; provided that, the Executive shall repay a pro rata portion of the Signing
Bonus if, prior to the third anniversary of the Effective Date, the Executive
terminates his employment or is terminated by the Company for Cause (as defined
below).

4.4      Equity Compensation.

            (a)        On the Effective Date, the Executive shall be granted
special one-time awards of (i) a number of restricted stock units determined by
dividing US$412,500 by the closing price of the Company’s common stock as
reported on Nasdaq on the Executive’s first day of employment, or if there has
been no sale on that date, on the last preceding date on which a sale occurred
(the “Closing Price”) pursuant to and subject to the terms of the Restricted
Stock Unit Award Agreement substantially in the form attached as Appendix A of
this Agreement (the “Special RSUs”), (ii) a number of time-based stock options
determined by dividing US$309,375 by the current Black/Scholes value of one
option on the terms described herein with an exercise price equal to the Closing
Price and subject to the terms of the Stock Option Award Agreement substantially
in the form attached as Appendix B of this Agreement (the “Special Options”),
and (iii) a number of performance share units determined by dividing US$825,000
by the Closing Price and subject to the terms of the Performance Share Unit
Award Agreement substantially in the form attached as Appendix C of this
Agreement (the “Special PSUs”).

2

--------------------------------------------------------------------------------

            (b)        Additionally, the Company shall grant an additional
number of restricted stock units (the “Matching RSUs”) equal to the number of
shares of the Company’s common stock purchased by Executive on the open market
between the Executive’s first day of employment and December 12, 2019, provided
that the value of the Matching RSUs will not exceed US$412,500, with the value
per share for this purpose equal to the average cost per share paid by Executive
in making such purchases. The Matching RSUs shall be subject to the
restrictions, terms and conditions set forth in the Restricted Stock Unit Award
Agreement substantially in the form attached as Appendix A of this Agreement.
All stock purchases by the Executive shall be in accordance with the Company’s
insider trading policy.

            (c)        On the Effective Date, the Company and the Executive
shall execute the award agreements substantially in the forms attached as
Appendix A (with respect to the Special RSUs), Appendix B (with respect to the
Special Options) and Appendix C (with respect to the Special PSUs)
(collectively, the “Special Award Agreements”), and with the exercise price of
the Special Options equal to the Closing Price. Within 120 days following the
Executive’s first day of employment, the Company and the Executive shall execute
a Special Award Agreement substantially in the form attached as Appendix A with
respect to the Matching RSUs and with the same vesting schedule applicable to
the initial grant of the Special RSUs. The stock purchases made by the Executive
during the first 120 days of employment shall be retained as part of the
Executive’s stock ownership requirement as further described in Section 7.2 and
in accordance with the Company’s stock ownership policy. The Company shall have
the right in its sole discretion to cancel all or part of the additional
Matching RSU grant in the event the Executive, during the vesting period,
disposes of any of the purchased stock.

            (d)        The Company shall issue an additional number of RSUs (the
“2021 RSUs”) determined by dividing $412,500 by the closing price of the
Company’s common stock on January 29, 2021 subject to the restrictions, terms
and conditions set forth in the Restricted Stock Award Agreement substantially
in the form attached as Appendix A of this Agreement. The 2021 RSUs will be
granted effective on the date of grant and will be initially 100% unvested and
subject to forfeiture. One-third of the 2021 RSUs shall vest on each of the
first three (3) anniversaries of the date of grant, subject to your continued
employment with the Company.

            The equity grants described in paragraphs (a), (b) and (d) above are
intended to represent sign-on inducement awards and three years of grants
representing annual long-term incentive participation. Any future restricted
stock units (“RSUs”), stock options (“Options”), performance share units
(“PSUs”) or other form of equity compensation award granted to the Executive
shall be determined by the Board, in its discretion, and subject to terms and
conditions of such award grants.

3

--------------------------------------------------------------------------------

4.5      Employee Benefits.

            Subject to the terms and conditions of the applicable plans and
policies, each as amended from time to time, during the Employment Term, the
Executive shall be entitled to participate in all employee pension, retirement
savings and group benefit plans, practices and programs maintained by the
Company, as in effect from time to time (collectively, “Employee Benefit
Plans”). The Company reserves the right to amend or cancel any Employee Benefit
Plan at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan.

4.6      Paid Time-Off.

            During each fiscal year (prorated for partial years) of the
Employment Term, the Executive shall be entitled to 160 hours of paid time-off
in accordance with the Company’s paid time-off policies, as in effect from time
to time.

4.7      Business Expenses.

            The Executive shall be entitled to reimbursement for all reasonable
and necessary out-of-pocket business, entertainment and travel expenses incurred
by the Executive in connection with the performance of the Executive’s duties
hereunder in accordance with the Company’s expense reimbursement policy, as in
effect from time to time.

4.8      Relocation Costs

            The Company shall pay the Executive US$100,000 (such amount to be
grossed up for all taxes) in satisfaction of Executive’s relocation expenses
relating to his relocation from Barrington, Illinois to Edina, Minnesota,
payable within fifteen (15) days after Executive lists or offers his primary
residence for sale. If the Executive terminates his employment or is terminated
by the Company for Cause prior to the one-year anniversary of the Effective
Date, the Executive shall be required to repay the Company the gross amount of
any relocation expenses paid or reimbursed pursuant to this Section 4.8.

4.9      Clawback Provisions.

            Notwithstanding any provision in this Agreement to the contrary, all
compensation paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under the
Company’s Clawback Policy (which may be amended from time to time) or any
applicable law, government regulation or stock exchange listing requirement (the
“Clawback Laws”) will be subject to such deductions and clawback as may be
required to be made pursuant to the Clawback Policy and Clawback Laws.

4

--------------------------------------------------------------------------------

ARTICLE 5
TERMINATION OF EMPLOYMENT; CHANGE OF CONTROL


5.1      Notice.

            The Executive’s employment hereunder may be terminated by either the
Company or the Executive at any time during the Employment Term and for any, or
no, reason by providing written notice of the termination of the Executive’s
employment (the “Termination Notice”). Upon termination of the Executive’s
employment, the Executive shall be entitled to the compensation and benefits
described in, and subject to, this Article 5 and shall have no further rights to
any compensation or any other benefits from the Company or any of its
affiliates.

5.2      Termination for Cause or Termination by Executive.

            (a)        If the Executive’s employment is terminated by the
Company for Cause or by the Executive for any reason, the Executive shall be
entitled to the following:

                          (i)        any accrued but unpaid Base Salary and
accrued but unused paid time-off which shall be paid on the pay date immediately
following the Termination Date (as defined below) in accordance with the
Company’s customary payroll procedures;

                          (ii)        reimbursement for unreimbursed business
expenses properly incurred by the Executive, which shall be subject to and paid
in accordance with the Company’s expense reimbursement policy, as in effect from
time to time;

                          (iii)        any Special RSUs, Special PSUs, Matching
RSUs and 2021 RSUs that are vested as of the Termination Date but have not yet
been settled shall be settled in accordance with the terms of the applicable
Special Award Agreement, and any Special Options that are vested as of the
Termination Date shall be exercisable thereafter only in accordance with the
terms of the applicable Special Award Agreement; and

                          (iv)        all granted and unvested (a) Special RSUs,
(b) Special PSUs, (c) Matching RSUs, (d) 2021 RSUs, and (e) Special Options
shall be immediately forfeited and cancelled.

Paragraphs (i), (ii) and (iii) of this Section 5.2(a) are referred to herein
collectively as the “Accrued Amounts”.

            (b)        For purposes of this Agreement, “Cause” shall mean:

                          (i)        the Executive’s engagement in dishonesty,
illegal conduct or gross misconduct, which, in each case, the Company has
determined is or is likely to be materially injurious to the Company or its
affiliates;

                          (ii)        the Executive’s embezzlement,
misappropriation or fraud, whether or not related to the Executive’s employment
with the Company;

5

--------------------------------------------------------------------------------

                          (iii)        the Executive’s conviction of or plea of
guilty or nolo contendere to a crime that constitutes a felony (or state law
equivalent) or a crime that constitutes a misdemeanor involving moral turpitude;

                          (iv)        the Executive’s violation of a material
policy of the Company;

                          (v)        the Executive’s willful unauthorized
disclosure of Confidential Information (as defined below); or

                          (vi)        the Executive’s material breach of any
material obligation under this Agreement (including but not limited to the
obligations under Section 6.3 and Section 6.4) or any other written agreement
between the Executive and the Company where such breach is not cured within ten
(10) days of written notice by the Company of such breach.

5.3      Termination Without Cause.

            If the Executive’s employment hereunder is terminated by the Company
without Cause during the Employment Term, the Executive shall be entitled to
receive the Accrued Amounts and, conditional upon the Executive’s compliance
with Article 6 of this Agreement and his execution of a release of claims in
favor of the Company, its affiliates and their respective officers and directors
substantially in the form attached hereto as Appendix D (the “Release”), the
Executive shall also be entitled to the following, with such payments to be made
on a date determined by the Company (but in any event within sixty (60) days
following the Termination Date except as otherwise provided):

            (a)        a lump sum payment equal to one (1) times the sum of (i)
the Executive’s Base Salary and (ii) the Executive’s Target Bonus amount;

            (b)        the amount of Annual Bonus earned, but not yet paid, in
the fiscal year prior to the fiscal year in which the Termination Date occurs;

            (c)        all granted and unvested Special RSUs, Matching RSUs and
2021 RSUs shall immediately vest on the Termination Date and be settled in
accordance with the terms of the applicable Special Award Agreements; and

            (d)        any Special Options and Special PSUs which have not
vested as of the Termination Date shall be forfeited and cancelled.

            The Company’s obligations to make any payments under this Section
5.3 shall be conditioned on the Executive executing and delivering to the
Company the Release within twenty-one (21) days following the date the Company
delivers the Release to the Executive after the date the Termination Notice is
received by the Executive and the Release becoming effective by virtue of the
Executive not revoking the Release during the period the Executive is allowed by
law to revoke.

6

--------------------------------------------------------------------------------

5.4     Death.

            (a)        The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death during the Employment Term.

            (b)        If the Executive’s employment is terminated during the
Employment Term on account of the Executive’s death, the Executive’s estate
shall be entitled to the following, with such payments to be made on a date
determined by the Company within 60 days following death except as otherwise
provided below:

                          (i)        the Accrued Amounts;

                          (ii)        any amount of Annual Bonus earned, but not
yet paid, in the fiscal year prior to the fiscal year in which the Termination
Date occurs;

                          (iii)        all granted and unvested Special RSUs,
Matching RSUs and 2021 RSUs shall immediately vest on the Termination Date and
be settled in accordance with the terms of the applicable Special Award
Agreements or be exercisable thereafter only in accordance with the terms of the
applicable Special Award Agreement; and

                          (iv)        any Special Options and Special PSUs which
have not vested as of the Termination Date shall be forfeited and cancelled.

5.5      Total Disability.

            (a)        The Company may terminate the Executive’s employment on
account of the Executive’s Total Disability.

            (b)        If the Executive’s employment is terminated during the
Employment Term on account of the Executive’s Total Disability, the Executive
shall be entitled to the following, with such payments to be made on a date
determined by the Company within 60 days following the termination due to the
Executive’s Total Disability except as otherwise provided below:

                          (i)        the Accrued Amounts;

                          (ii)        any amount of Annual Bonus earned, but not
yet paid, in the fiscal year prior to the fiscal year in which the Termination
Date occurs;

                          (iii)        all granted and unvested Special RSUs,
Matching RSUs and 2021 RSUs shall immediately vest on the Termination Date and
be settled in accordance with the terms of the applicable Special Award
Agreements or be exercisable thereafter only in accordance with the terms of the
applicable Special Award Agreement; and

                          (iv)        any Special Options and Special PSUs which
have not vested as of the Termination Date shall be forfeited and cancelled.

            (c)        For purposes of this Agreement, “Total Disability” means
a mental or physical impairment which is expected to result in death or which
has lasted or is expected to last for a continuous period of 12 months or more
and which causes Executive to be unable, in the reasonable opinion of the
Company, to perform his duties as an employee of the Company, and solely with
regards to the Performance Share Unit Award Agreement only if Executive is
considered “disabled” within the meaning of Treasury Regulations Section 1.409A
-3(i)(4).

7

--------------------------------------------------------------------------------

5.6      Change of Control.

            (a)        If the Executive’s employment hereunder is terminated by
the Company without Cause (other than on account of the Executive’s death or
Total Disability) during the Employment Term, in each case during the Change of
Control Period, the Executive shall be entitled to receive the Accrued Amounts
and, conditional upon the Executive’s execution of a Release, shall also be
entitled to the following, on a date determined by the Company (but in any event
within sixty (60) days following the Termination Date except as otherwise
provided below):

                          (i)        a lump sum payment equal to one (1) times
the sum of (x) the Executive’s Base Salary, and (y) the Executive’s Target
Bonus;

                          (ii)       any amount of Annual Bonus earned, but not
yet paid, in the fiscal year prior to the fiscal year in which the Termination
Date occurs; and

                          (iii)      all granted and unvested Special RSUs,
Matching RSUs, 2021 RSUs and Special Options shall immediately vest on the
Termination Date and be settled in accordance with the terms of the applicable
Special Award Agreements or be exercisable thereafter only in accordance with
the terms of the applicable Special Award Agreement.

            The Company’s obligations to make any payments under this Section
5.6(a) shall be conditioned on the Executive executing and delivering to the
Company the Release within twenty-one (21) days following the date the Company
delivers the Release to the Executive after the date the Termination Notice is
received by the Executive and the Release becoming effective by virtue of the
Executive not revoking the Release during the period the Executive is allowed by
law to revoke.

            (b)        For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any of the following after the Effective Date:

                          (i)        the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or combination of persons
acting jointly or in concert with each other, of the outstanding common shares
of the Company representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding common shares;

                          (ii)       the sale, lease, exchange or other
disposition, in a single transaction or a series of related transactions, of
assets, rights or properties of the Company and/or any of its subsidiaries
representing all or substantially all of the assets, rights and properties of
the Company and its subsidiaries on a consolidated basis to any other person or
entity, other than a disposition to a wholly owned subsidiary of the Company in
the course of a reorganization of the assets of the Company and its
subsidiaries;

                          (iii)      a resolution is adopted to wind-up,
dissolve or liquidate the Company;

8

--------------------------------------------------------------------------------

                         (iv)        at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (“Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that the term “Incumbent Director”
shall also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

                          (v)        any consolidation, merger, amalgamation, or
plan of exchange involving the Company as a result of which the holders of
outstanding common shares of the Company immediately prior to the transaction do
not continue to hold at least 50% or more of the outstanding voting securities
of the surviving company or a parent of the surviving company immediately after
the transaction, disregarding any voting securities issued to or retained by
such holders in respect of securities of any other party to the transaction; or

                          (vi)        the Board adopts a resolution to the
effect that a Change of Control as defined herein has occurred or is imminent.

Notwithstanding the foregoing, and solely with regards to the Performance Share
Unit Award Agreement, a Change of Control shall only occur if the Change of
Control constitutes a change in the ownership or effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, within the meaning of Treasury Regulations Section 1.409A -3(i)(5).

            (c)        In the event of a Change of Control any Special PSUs
which have not vested as of the date of the Change of Control shall be handled
in accordance with the terms of the Performance Share Unit Award Agreement.

            (d)        For purposes of this Agreement, “Change of Control
Period” shall mean any of the following:

                          (i)        within 12 months following a Change of
Control; or

                          (ii)       within two (2) months prior to a Change of
Control if (a) the Executive is terminated by the Company without Cause; and (b)
it is reasonably demonstrated by the Executive that such termination of
employment arose in connection with, or anticipation of, a Change of Control.

5.7      Termination Date.

            The Executive’s Termination Date shall be:

            (a)        If the Executive’s employment hereunder terminates on
account of the Executive’s death, the date of the Executive’s death;

            (b)        If the Executive’s employment hereunder is terminated on
account of the Executive’s Total Disability, the date that it is determined that
the Executive has a Total Disability;

            (c)        If the Company terminates the Executive’s employment
hereunder for Cause, the date the Termination Notice is delivered to the
Executive;

9

--------------------------------------------------------------------------------

            (d)        If the Company terminates the Executive’s employment
hereunder without Cause, the date which is the later of the date specified in
the Termination Notice or the date the Termination Notice is received by the
Executive;

            (e)        If the Executive terminates his employment hereunder, the
date specified in the Termination Notice, which shall be not less than 60 days
following the date on which the Termination Notice is delivered; and

            (f)        Any other date mutually agreed upon by the Company and
the Executive.

5.8      Other Equity Compensation and Employee Benefits.

            Upon the termination of the Executive’s employment hereunder for any
reason, (i) the treatment of all RSUs, Options, PSUs or other form of equity
compensation award other than Special RSUs, Special PSUs, Matching RSUs, 2021
RSUs and Special Options granted to the Executive shall be governed by the terms
of any applicable plan or any successor or replacement plan and the applicable
award agreements, and (ii) subject to any requirements of applicable law
regarding continuation of employee benefits following termination of employment,
the treatment of all benefits provided to the Executive pursuant to the Employee
Benefit Plans shall be governed by the terms of the respective plans.

5.9      Resignation of All Other Positions.

            Upon termination of the Executive’s employment hereunder for any
reason, the Executive agrees to resign, effective on the Termination Date, from
all positions that the Executive holds as an officer or member of the board of
directors of the Company or any of its affiliates.

5.10    Section 280G.

            (a)        If any of the payments or benefits received or to be
received by the Executive including, without limitation, any payment or benefits
received in connection with a Change of Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code (the “Code”) and
would, but for this Section 5.10, be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then prior to making the 280G
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Executive of the 280G Payments after payment of the Excise Tax to
(ii) the Net Benefit to the Executive if the 280G Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. If, and only if, the
amount calculated under (i) above is less than the amount under (ii) above, the
280G Payments will be reduced to the minimum extent necessary so that no portion
of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall mean the
present value of the 280G Payments net of all federal, state, local, foreign
income, payroll, and excise taxes. If multiple amounts are subject to reduction,
the amounts shall be reduced (but not below zero) in a manner determined by the
Company that is consistent with the requirements of Section 409A of the Code
(“Section 409A”) and otherwise so as to maximize the after-tax benefit to the
Executive.

10

--------------------------------------------------------------------------------

              (b)        All calculations and determinations under this Section
5.10 shall be made by an independent accounting firm or independent tax counsel
appointed by the Company (the “Tax Counsel”) whose determinations shall be
conclusive and binding on the Company and the Executive for all purposes. For
purposes of making the calculations and determinations required by this Section
5.10, the Tax Counsel may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Company and the Executive shall furnish the Tax Counsel with such
information and documents as the Tax Counsel may reasonably request in order to
make its determinations under this Section 5.10. The Company shall bear all
costs the Tax Counsel may reasonably incur in connection with its services.

ARTICLE 6
CONFIDENTIALITY, NON-COMPETITION
AND NON-SOLICITATION


6.1      Confidential Information Defined.

            (a)        For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, work-in-process, databases, manuals, records, financial
information, results, developments, reports, internal controls and security
procedures. The Executive understands that the above list is not exhaustive, and
that Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. Confidential
Information shall not include information that is generally available to and
known by the public at the time of disclosure to the Executive; provided that,
such disclosure is through no direct or indirect fault of the Executive or
person(s) acting on the Executive’s behalf.

6.2      Disclosure and Use Restrictions of Confidential Information.

            The Executive agrees and covenants: (i) to treat all Confidential
Information as strictly confidential; (ii) not to directly or indirectly
disclose, publish, communicate or make available Confidential Information, or
allow it to be disclosed, published, communicated or made available, in whole or
part, to any entity or person whatsoever (including other employees of the
Company) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Company and, in
any event, not to anyone outside of the direct employ of the Company except as
required in the performance of the Executive’s authorized employment duties to
the Company. Nothing stated herein shall preclude the disclosure of Confidential
Information by the Executive in response to a valid order of a court,
governmental agency or other governmental body of the United States or any
political subdivision thereof or as otherwise required by law, provided that
prior to any such disclosure the Executive shall notify the Company to enable
the Company to seek a protective order.

11

--------------------------------------------------------------------------------

            The Executive understands and acknowledges that his obligations
under this Agreement with regard to any Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after the Effective Date) and shall continue
during and after his employment by the Company until such time as such
Confidential Information has become public knowledge other than as a result of
the Executive’s breach of this Agreement.

6.3      Non-Competition.

            (a)        During the Employment Term and during the 12-month period
immediately following the Termination Date, the Executive agrees and covenants
not to engage in Prohibited Activity in the United States or Canada without the
prior written consent of the Company, which such consent may be withheld at his
or its sole and absolute discretion.

            (b)        For purposes of this Agreement, “Prohibited Activity” is
activity in which the Executive contributes his knowledge, directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, investor, agent, employee, partner, director,
stockholder, officer, volunteer, intern or any other similar capacity to any
entity engaged in the same business as the Company, including those engaged in
any business in the private label frozen fruit, beverage, snacks or organic
ingredients foods sector.

            (c)        Nothing herein shall prohibit the Executive from
purchasing or owning less than two percent (2%) of the publicly traded
securities of any corporation, provided that such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation.

6.4      Non-Solicitation of Customers and Employees.

            (a)        The Executive agrees and covenants not to directly or
indirectly solicit or attempt to solicit any customer or prospective customer of
the Company or any affiliate of the Company during the 12-month period
immediately following the Termination Date.

            (b)        The Executive agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company or any affiliate of the
Company during the 12-month period immediately following the Termination Date.
This prohibition shall not apply to general solicitations or other non-targeted
recruiting efforts.

6.5      Acknowledgement.

            (a)        The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

12

--------------------------------------------------------------------------------

            (b)        The Executive further acknowledges that the amount of his
compensation reflects, in part, his obligations and the Company’s rights under
Article 6; that he has no expectation of any additional compensation, royalties
or other payment of any kind not otherwise referenced herein in connection
herewith; that he will not be subject to undue hardship by reason of his full
compliance with the terms and conditions of Article 6 or the Company’s
enforcement thereof.

6.6      Remedies.

            In the event of a breach or threatened breach by the Executive of
Article 6, the Executive hereby consents and agrees that the Company shall be
entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that monetary damages would not afford an adequate
remedy. The aforementioned equitable relief shall be in addition to, not in lieu
of, legal remedies, monetary damages or other available forms of relief.

ARTICLE 7
GENERAL


7.1      Governing Law; Jurisdiction and Venue.

            This Agreement, for all purposes, shall be construed in accordance
with the laws of the state of Minnesota without regard to conflicts of law
principles. Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the state
of Minnesota. The parties hereby irrevocably submit to the exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

7.2      Stock Ownership Requirements.

            The Executive shall be expected to maintain ownership of Company
common stock having a value equal to two times his Base Salary in accordance
with guidelines established by the Compensation Committee of the Board from time
to time. The Executive will be required to meet this ownership requirement
within five years after the Effective Date.

7.3      Section 409A.

            (a)        General Compliance. This Agreement and all payments under
this Agreement are intended to comply with Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other section of this Agreement, any payment under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. All payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment under this Agreement shall be treated as a separate payment.
References in this Agreement to “payments under this Agreement” shall include
all payments pursuant to the Special RSUs, Matching RSUs, 2021 RSUs and the
Special Options. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

13

--------------------------------------------------------------------------------

            (b)        Separation from Service. Any payment under this Agreement
that constitutes “nonqualified deferred compensation” within the meaning of
Section 409A and is payable upon a termination of employment of the Executive
shall only be made upon the Executive’s “separation from service” with the
Company within the meaning of Section 409A, and any reference to Termination
Date shall similarly mean the date of such “separation from service” with the
Company.

            (c)        Specified Employee. Notwithstanding any other provision
of this Agreement, if any payment or benefit provided to the Executive in
connection with his termination of employment is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the Termination
Date or, if earlier, on the Executive’s death (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date and interest on such amounts calculated
based on the applicable federal rate published by the Internal Revenue Service
for the month in which the Executive’s separation from service occurs shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

            (d)        Reimbursements. To the extent required by Section 409A,
each reimbursement or in-kind benefit provided under this Agreement shall be
provided in accordance with the following:

                          (i)        the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year;

                          (ii)       any reimbursement of an eligible expense
shall be paid to the Executive on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and

                          (iii)      any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

            (a)        Payments Contingent Upon Execution and Delivery of
Release. If any payment under this Agreement is contingent upon the execution
and delivery of a Release and if the Termination Date with respect to which such
payment is being made occurs during the last 40 days of the calendar year, the
payment shall in no event be made earlier than the first business day of the
succeeding calendar year.

7.4      Entire Agreement.

            Unless specifically provided herein, this Agreement, along with the
agreements appended hereto, contain all of the understandings and
representations between the Executive and the Company pertaining to the subject
matter hereof and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter. The parties mutually agree that the Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of the Agreement.

14

--------------------------------------------------------------------------------

7.5        Modification and Waiver.

            No provision of this Agreement may be amended or modified unless
such amendment or modification is agreed to in writing and signed by the
Executive and the CEO. No waiver by either of the parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.6        Severability.

            If any portion of this Agreement shall be held by a court as
unenforceable and thus stricken, such holding shall not affect the validity of
the remainder of this Agreement, the balance of which shall continue to be
binding upon the parties.

7.7        Counterparts.

            This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

7.8        Notice.

            Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

  If to the Company:       SunOpta Inc.   2233 Argentia Road, Suite 401  
Mississauga, Ontario L5N 2X7   Phone: (905) 821-9669   Fax: (905) 819-7971      
Attention: CEO   With a copy to: General Counsel       If to the Executive:    
  The last known address of the Executive in the Company’s records.

15

--------------------------------------------------------------------------------

7.9      Representations of the Executive.

            The Executive represents and warrants to the Company that:

            (a)        The Executive’s acceptance of employment with the Company
and the performance of his duties hereunder will not conflict with or result in
a violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

            (b)        The Executive’s acceptance of employment with the Company
and the performance of his duties hereunder will not violate any
non-competition, non-solicitation or other similar covenant or agreement with a
prior employer.

7.10      Withholding.

            The Company shall have the right to withhold from any amount payable
hereunder any taxes, contributions, premiums or other amounts in order for the
Company to satisfy any withholding obligation it may have under any applicable
law or regulation.

7.11      Survival.

            Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

7.12      Acknowledgment of Full Understanding.

            THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ,
UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH INDEPENDENT COUNSEL BEFORE SIGNING THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

 

16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SUNOPTA INC.

 

      By: /s/ Joseph Ennen       Name: Joseph Ennen   Title: Chief Executive
Officer

 

SCOTT E. HUCKINS

Signature: /s/ Scott Huckins

 

[Signature Page to Executive Employment Agreement]

--------------------------------------------------------------------------------

APPENDIX “A”

RESTRICTED STOCK UNIT AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “B”

STOCK OPTION AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “C”

PERFORMANCE SHARE UNIT AWARD AGREEMENT

--------------------------------------------------------------------------------

APPENDIX “D”

FORM OF RELEASE OF CLAIMS

Release

FROM: Scott E. Huckins    

TO:

SunOpta Inc., its affiliates, subsidiaries, parents and related organizations
and their respective partners, directors, officers, shareholders, employees and
agents (collectively "SunOpta")


1.

Full and Final Release. In consideration of the terms of the letter from SunOpta
Inc. to me, Scott E. Huckins, dated ____________, 20__ (the "Letter Agreement"),
which terms are deemed to be and are accepted by me in full and final
satisfaction of the Executive Employment Agreement between SunOpta and me, Scott
E. Huckins, made on August 30, 2019 (the receipt and sufficiency of which
consideration are hereby acknowledged) and except for SunOpta's obligations
referred to in the Letter Agreement, I, Scott E. Huckins, personally and for my
heirs, executors, administrators, successors and assigns, fully, finally and
forever releases and discharges SunOpta and its affiliates, as well as their
respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Release as the “Released Parties”), of and from all claims,
demands, actions, causes of action, suits, damages, losses, and expenses, of any
and every nature whatsoever, as a result of actions or omissions occurring
through the date I sign this Release. Specifically included in this waiver and
release are, among other things, any and all claims of alleged employment
discrimination and retaliation prohibited by Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, including the amendments provided by the Older Workers Benefits
Protection Act, or any other federal, state or local statute, rule, ordinance,
or regulation, as well as any claims under common law for tort, contract, or
wrongful discharge.

 

 

2.

Compliance with Older Worker Benefit Protection Act. This Release is subject to
the Older Workers Benefit Protection Act (“OWBPA”), which provides that I cannot
waive a right or claim under the Age Discrimination in Employment Act (the
“ADEA”) unless the waiver is knowing and voluntary. I acknowledge and agree that
I have executed this Release voluntarily and with full knowledge of its
consequences. I acknowledge and agree that: (a) this Release is written in
language I understand; (b) this Release applies to any rights I may have under
the ADEA; (c) this Release does not apply to any rights or claims I may have
under the ADEA which arise after the date I execute this Agreement; (d) I am
advised to consult with an attorney before signing this Release; (e) SunOpta is
giving me a period of twenty-one (21) days to consider this Release. I may
accept and sign this Release before the expiration of the twenty-one (21) day
period, but I am not required to do so by SunOpta; (f) for a period of fifteen
(15) days following the signing of this Release, I may revoke the waiver of the
ADEA claims in this Release by personally delivering or by mailing (postmarked
within fifteen days after I sign this release) written notice of revocation to
SunOpta; (g) this Release shall become effective on the sixteenth day after I
sign it, and any revocation shall apply only to ADEA claims. Except as to the
ADEA claims, this Release will remain in full force and effect.

21

--------------------------------------------------------------------------------


3.

Exceptions to the Release. The above release does not waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date I sign this
Release, (iii) any claims under Executive’s director and officer indemnification
agreement or pursuant to the Company’s or any Subsidiary’s charter documents;
(iv) rights to group medical or group dental insurance coverage pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”), (v)
with respect to any rights under the equity award agreements with the Company,
as the same may be modified by the terms of the Employment Agreement, (vi) that
may arise after I sign this Release, and (vi) which cannot be released by
private agreement. I understand that nothing in this Release (a) prevents me
from filing a charge or complaint with or from participating in an investigation
or proceeding conducted by the EEOC, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information, or (b) prevents me from exercising my rights under Section 7 of the
NLRA to engage in protected, concerted activity with other employees, although
by signing this Release, I am waiving my right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by me
or a third party on my behalf, except for any right I may have to receive a
payment from a government agency (and not SunOpta) for information provided to
the government agency.

SIGNED this ___ day of _____________, 20__.

 

__________________________________________
Scott E. Huckins


22

--------------------------------------------------------------------------------